DETAILED ACTION
The following is a Final Office Action in response to communications filed September 26, 2022 and supplemental communications filed on October 4, 2022.  With respect to Applicant’s communications, claims 1–2, 6–11, 13–17, and 19–22 are amended.  With respect to the supplemental communications, Applicant’s amendments to the Specification and Drawings are entered.  Currently, claims 1–22 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 1 and 17 for informalities.  Accordingly, the previous objection is withdrawn.  
However, Applicant’s Response necessitates new grounds of objection for informalities, and Examiner directs Applicant to the relevant section below.
Applicant’s Response is further sufficient to overcome the previous rejection of claims 1–22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–22 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.
Applicant first asserts that the claims include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two because the claims recite a data store and a specific use of the information in the data store that reflect “a practical application that calculates and shows a user potential insurance coverage based on generating and using decision trees in a way that a human would not” or could not.  Examiner disagrees.
Initially, the elements for “calculating” and “generating” recite an abstract idea under Step 2A Prong One.  As a result, the elements are not additional elements that can integrate the abstract idea into a practical application under Step 2A Prong Two.  Further, the element for “presenting” is an insignificant extrasolution activity to the judicial exception that does not integrate the abstract idea into a practical application because the element is an insignificant post solution activity that does not embody a technical improvement in view of FIG. 18 and the associated paragraphs of Applicant’s Specification.
Further, to the extent that Applicant asserts that the claims include additional elements that reflect an improvement to the technology, Examiner submits that the referenced paragraphs of Applicant’s Specification disclose business improvements rather than technical improvements.  More particularly, the referenced paragraphs disclose using generic computing technology to facilitate improvements associated with assisting users in evaluating insurance policy options and outcomes.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that, in view of McRO, the additional elements create a technological solution that solves a technical problem.  Examiner disagrees.  As noted above, the claims do not solve a technical problem or reflect a technical improvement.  Instead, the claims utilize generic technical elements to address business problems associated with assisting users in evaluating insurance policy options and outcomes.  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 recites functionality to “determine … one or more remedies for mitigating an impact”.  However, claim 1 subsequently recites “wherein … the one or more determined remedies include” and functionality to “calculate, in real-time, responsive to determining that the one or more remedies comprises” and “present … one or more recommended remedies selected from the one or more determined remedies”.  As a result, Examiner recommends amending claim 1 to recite “wherein … the one or more 
Claim 17 similarly recites “determining … one or more remedies for mitigating an impact of the respective vulnerability, wherein the one or more remedies include” and subsequently recites “presenting … one or more recommended remedies selected from the one or more determined remedies”.  Examiner recommends amending the claim to recite “presenting … one or more recommended remedies selected from the one or more 
Claim 17 further recites “calculating by the processing circuitry based on amounts of risk from the one or more vulnerabilities to respective features associated with the given security domain, a vulnerability score”.  However, claim 17 subsequently recites “the amounts of risk to the respective features of the given security domain” and “the amounts of risk to the given security domain” in the step for “determining … one or more remedies for mitigating an impact”.  Examiner recommends amending the elements to recite “the amounts of risk from the one or more vulnerabilities to the respective features from the one or more vulnerabilities to the respective features . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the respective indications of insurance application outcomes” in the element to “generate ... at least one decision tree”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] respective indications of insurance application outcomes” in the element to “generate ... at least one decision tree”.
Claim 1 similarly recites “respective indications of insurance application outcomes” in the element for “dividing enterprises”.  However, as noted above, claim 1 previously recites “respective indications of insurance application outcomes”.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different “respective indications of insurance application outcomes”.  For purposes of examination, claim 1 is interpreted as reciting “the respective indications of insurance application outcomes” in the element for “dividing enterprises”.
Claim 1 recites “the given feature” in the element to “generate … at least one decision tree”.  Although claim 1 previously recites “answers selected … to correspond to each given feature”, there is insufficient antecedent basis for “the given feature” in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a given feature” in the element to “generate … at least one decision tree”.
Claim 1 further recites “the recommended remedies” in the element for “presenting the purchase of the given insurance product”.  Although claim 1 previously recites functionality to “present … one or more recommended remedies”, there is insufficient antecedent basis for “the recommended remedies” in the claim.  For purposes of examination, claim 1 is interpreted as reciting “presenting the purchase of the given insurance product as one of the one or more recommended remedies”.
Finally, claim 1 recites “at least one tier of the given insurance product” in the element for “presenting the purchase of the given insurance product”.  However, claim 1 previously recites “at least one tier” in the element to “calculate … a probability of the organization obtaining approval”.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different “at least one tier”.  For purposes of examination, claim 1 is interpreted as reciting “the at least one tier of the given insurance product” in the element for “presenting the purchase of the given insurance product”.
As a result, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, claims 2–16, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–16 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites “the given security domain” in the element for “calculating … a vulnerability score for the given security domain”.  Although claim 17 previously recites “for each given security domain of the plurality of security domains, calculating … a vulnerability score”, there is insufficient antecedent basis for “the given security domain” in the claim.  For purposes of examination, claim 17 is interpreted as reciting “calculating … a vulnerability score for [[the]] a given security domain”.
Claim 17 further recites “the respective one or more vulnerabilities” in the element for “calculating … a vulnerability score” and “the respective vulnerability” in the element for “determining … one or more remedies for mitigating an impact”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 17 is interpreted as reciting “[[the]] a respective one or more vulnerabilities” in the element for “calculating … a vulnerability score” and “[[the]] a respective vulnerability” in the element for “determining … one or more remedies for mitigating an impact”.
Claim 17 recites “the respective indications of insurance application outcomes” in the element for “generating ... at least one decision tree”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 17 is interpreted as reciting “[[the]] respective indications of insurance application outcomes” in the element for “generating ... at least one decision tree”.
Claim 17 similarly recites “respective indications of insurance application outcomes” in the element for “dividing enterprises”.  However, as noted above, claim 17 previously recites “respective indications of insurance application outcomes”.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different “respective indications of insurance application outcomes”.  For purposes of examination, claim 17 is interpreted as reciting “the respective indications of insurance application outcomes” in the element for “dividing enterprises”.
Claim 17 further recites “the recommended remedies” in the element for “presenting the purchase of the given insurance product”.  Although claim 1 previously recites “presenting … one or more recommended remedies”, there is insufficient antecedent basis for “the recommended remedies” in the claim.  For purposes of examination, claim 17 is interpreted as reciting “presenting the purchase of the given insurance product as one of the one or more recommended remedies”.
Finally, claim 17 recites “at least one tier of the given insurance product” in the element for “presenting the purchase of the given insurance product”.  However, claim 17 previously recites “at least one tier” in the element for “calculating … a probability of the organization obtaining approval”.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for the second recitation to reference the first recitation or intends to introduce a second, different “at least one tier”.  For purposes of examination, claim 17 is interpreted as reciting “the at least one tier of the given insurance product” in the element for “presenting the purchase of the given insurance product”.
As a result, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, claims 18–22, which depend from claim 17, inherit the deficiencies described above.  As a result, claims 18–22 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “the plurality of recommended remedies” in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, and in view of claim 1, claim 9 is interpreted as reciting “the one or more recommended remedies” in lines 1–2.
Claim 9 further recites “the respective domain” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, and in view of claims 6–7, claim 9 is interpreted as reciting “the respective security domain” in line 6.
As a result, claim 9 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 21 recite “identifying the one or more nodes for the at least one decision tree”.  However, claims 14 and 20, from which claims 15 and 21 depend, previously recite “identifying one or more nodes for the decision tree”.  As a result, the scope of claims 15 and 21 is indefinite because it is unclear whether Applicant intends for claims 15 and 21 to reference previous claims 14 and 20 or intends to introduce new elements with respect to “the at least one decision tree”.  For purposes of examination, claims 15 and 21 are interpreted as reciting “identifying the one or more nodes for the 
Claims 15 and 21 further recite “a plurality of response options” in the “grouping” element.  However, claims 13–14 and 19–20 previously recite a “plurality of response options”.  As a result, the scope of claims 15 and 21 is indefinite because it is unclear whether Applicant intends for the recitation of claims 15 and 21 to reference the previous recitations or intends to introduce a second, different “plurality of response options”.  For purposes of examination, claims 15 and 21 are interpreted as reciting “[[a]] the plurality of response options” in the “grouping” element.
As a result, claims 15 and 21 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16 and 22 recite “the plurality of computing infrastructures”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 16 and 22 are interpreted as reciting “[[the]] a plurality of computing infrastructures”.
As a result, claims 16 and 22 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–22 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements of “a plurality of sets of questionnaire answers …”; “for each enterprise of the plurality of enterprises, at least one respective indication of insurance application outcome, wherein each indication of insurance application outcome identifies …”; “receive responses to a plurality of questions in a questionnaire …”, “identify, based on the responses, one or more vulnerabilities associated with the plurality of features of the computing infrastructure”, “for at least one respective feature of the plurality of features, calculate … an amount of risk to the respective feature …”, “determine, based on the amount of risk to the respective feature, one or more remedies for mitigating an impact of the respective vulnerability …, wherein for at least one feature of the plurality of features, the one or more determined remedies include …”, “generate … at least one decision tree  …”,  “wherein generating the at least one decision tree comprises, for each such decision tree, dividing enterprises selected from the plurality of enterprises … such that the decision tree comprises a plurality of leaves …”; and “calculate … a probability of the organization obtaining approval …”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to fundamental economic practices associated with insurance or mitigating risk and/or commercial interactions associated with business relations because the elements recite a process for determining insurance coverage eligibility based on a risk assessment.  Further, the elements that “identify” and “determine one or more remedies” recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Finally, the “calculate” and “generate” elements recite mathematical concepts because, in view of the Specification, the elements describe mathematical relationships or calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 17 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 17 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–16 and 18–22 further describe the process for determining insurance coverage eligibility based on a risk assessment.  As a result, claims 2–16 and 18–22 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include processing circuitry, a non-transitory data storage, a computer-readable medium storing instructions, a remote computing device, a network, a user interface, and an element to “present”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the element to present is an insignificant extrasolution activity to the abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 17 includes substantially similar limitations to those presented with respect to claim 1.  As a result, claim 17 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–16 and 18–22 do not include any additional elements beyond those recited with respect to independent claims 1 and 17.  As a result, claims 2–16 and 18–22 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include processing circuitry, a non-transitory data storage, a computer-readable medium storing instructions, a remote computing device, a network, a user interface, and an element to “present”.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the element to present is a well-understood, routine, and conventional computing element in view of Applicant’s Specification (see e.g., FIG. 18), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 17 includes substantially similar limitations to those presented with respect to claim 1.  As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–16 and 18–22 do not include any additional elements beyond those recited with respect to independent claims 1 and 17.  As a result, claims 2–16 and 18–22 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623